NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

PAUL SAMUEL JOHNSON,                             No. 11-17896

               Plaintiff - Appellant,            D.C. No. 4:11-cv-02058-CW

  v.
                                                 MEMORANDUM *
FONG, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Claudia A. Wilken, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Paul Samuel Johnson, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d

443, 447 (9th Cir. 2000). We affirm in part, vacate in part, and remand.

      The district court properly dismissed Johnson’s claims relating to his

disciplinary hearing and the circumstances surrounding it as barred by Heck v.

Humphrey, 512 U.S. 477, 487 (1994), because Johnson failed to allege that the

results of the disciplinary hearing had been invalidated. See Edwards v. Balisok,

520 U.S. 641, 648 (1997) (claims based on allegations that necessarily imply the

invalidity of the punishment imposed are not cognizable under § 1983).

      The district court erred, however, in dismissing at the screening stage

Johnson’s claim relating to the alleged unlawful conditions of confinement at San

Quentin Security Housing Unit on the ground that Johnson failed to demonstrate

exhaustion of his administrative remedies in his complaint and attachments thereto.

See Jones v. Bock, 549 U.S. 199, 216 (2007) (holding that failure to exhaust is an

affirmative defense under the Prison Litiagtion Reform Act and that inmates are

not required to specially plead or demonstrate exhaustion in their complaints). We

therefore vacate the judgment in part and remand for further proceedings consistent

with this disposition.

      Johnson shall bear his own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.


                                         2                                      11-17896